Execution Version


PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (the “Agreement”), dated as of December 17, 2018 (the
“Execution Date”), is entered into by and between CONFORMIS, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois
limited liability company (the “Investor”). Capitalized terms used herein and
not otherwise defined herein are defined in Section 1 hereof.


WHEREAS:
Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty-One Million Dollars ($21,000,000.00) (the “Commitment Amount”) of
the Company’s common stock, par value $0.00001 per share (the “Common Stock”).
The shares of Common Stock to be purchased hereunder (including, without
limitation, the Initial Purchase Shares (as defined herein)) are referred to
herein as the “Purchase Shares”. 
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
1.
CERTAIN DEFINITIONS.



For purposes of this Agreement, the following terms shall have the following
meanings:


(a) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made pursuant to Section 2(c) hereof, the Business Day immediately following the
applicable Purchase Date with respect to the corresponding Regular Purchase
referred to Section 2(b) hereof.


(b)“Accelerated Purchase Floor Price” means $0.50, which shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Accelerated Purchase Floor Price shall mean the lower
of (i) the adjusted price and (ii) $1.00.


(c)“Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(c) hereof, the greater of (i)
seventy-five percent (75%) of the Closing Sale Price of the Common Stock on the
applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in clause (i) of the second sentence of Section 2(b) hereof and (ii)
the minimum per share price threshold set forth in the applicable Accelerated
Purchase Notice.


(d)“Accelerated Purchase Notice” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to purchase the applicable
Accelerated Purchase Share Amount at the Accelerated Purchase Price on the
Accelerated Purchase Date for such Accelerated Purchase in accordance with this
Agreement.


(e)“Accelerated Purchase Price” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, the lower of (i) ninety-seven percent
(97%) of the VWAP for the period beginning at 9:30:01 a.m., Eastern time, on the
applicable Accelerated Purchase Date, or such other time publicly announced by
Principal Market as the official open (or commencement) of trading on the
Principal Market on such applicable Accelerated Purchase Date (the “Accelerated
Purchase Commencement Time”), and ending at the earliest of (A) 4:00:00 p.m.,
Eastern time, on such applicable Accelerated Purchase Date, or such other time
publicly announced by Principal Market as the official close of trading on the
Principal Market on such applicable Accelerated Purchase Date, (B) such time,
from and after the Accelerated Purchase Commencement Time for such Accelerated
Purchase, that total number (or volume) of shares of Common Stock traded on the
Principal Market has exceeded the applicable Accelerated Purchase Share Volume
Maximum, and (C) such time, from and after the Accelerated Purchase Commencement
Time for such Accelerated Purchase, that the Sale Price has fallen below the
applicable Accelerated Purchase Minimum Price Threshold (such earliest of
(i)(A), (i)(B) and (i)(C) above, the “Accelerated Purchase Termination Time”),
and (ii) the Closing Sale Price of the Common Stock on such applicable
Accelerated Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).


(f)“Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in clause (i) of the second
sentence of Section 2(c) hereof (subject to the Purchase Share limitations
contained in Section 2(c) hereof) and (ii) an amount equal to (A) the
Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Accelerated Purchase Date beginning at the Accelerated
Purchase Commencement Time for such Accelerated Purchase and ending at the
Accelerated Purchase Termination Time for such Accelerated Purchase.


(g)“Accelerated Purchase Share Percentage” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, thirty percent (30%).


(h)“Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, a number of shares of
Common Stock equal to (i) the applicable Accelerated Purchase Share Amount to be
purchased by the Investor pursuant to the applicable Accelerated Purchase Notice
for such Accelerated Purchase, divided by (ii) the Accelerated Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).


(i)“Additional Accelerated Purchase Date” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(d) hereof, the Business Day (i)
that is the Accelerated Purchase Date with respect to the corresponding
Accelerated Purchase referred to in Section 2(c) hereof and (ii) on which the
Investor receives, prior to 1:00 p.m., Eastern time, on such Business Day, a
valid Additional Accelerated Purchase Notice for such Additional Accelerated
Purchase in accordance with this Agreement.


(j)“Additional Accelerated Purchase Floor Price” means $0.50, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Additional Accelerated Purchase
Floor Price shall mean the lower of (i) the adjusted price and (ii) $1.00.


(k)“Additional Accelerated Purchase Minimum Price Threshold” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the
minimum per share price threshold (if any) set forth by the Company in the
applicable Additional Accelerated Purchase Notice.


(l)“Additional Accelerated Purchase Notice” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(d) hereof, an irrevocable
written notice from the Company to the Investor directing the Investor to
purchase the applicable Additional Accelerated Purchase Share Amount at the
Additional Accelerated Purchase Price for such Additional Accelerated Purchase
in accordance with this Agreement.


(m)“Additional Accelerated Purchase Price” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(c) hereof, the lower of (i)
ninety-seven percent (97%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in Section 2(c) hereof on such
Additional Accelerated Purchase Date, (B) the applicable Additional Accelerated
Purchase Termination Time with respect to the most recently completed prior
Additional Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by Principal Market as the official close of trading on
the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).


(n)“Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
Section 2(d) hereof (subject to the Purchase Share limitations contained in
Section 2(b) hereof) and (ii) an amount equal to (A) the Additional Accelerated
Purchase Share Percentage multiplied by (B) the total number (or volume) of
shares of Common Stock traded on the Principal Market during the period on the
applicable Additional Accelerated Purchase Date beginning at the Additional
Accelerated Purchase Commencement Time for such Additional Accelerated Purchase
and ending at the Additional Accelerated Purchase Termination Time for such
Additional Accelerated Purchase.


(o)“Additional Accelerated Purchase Share Percentage” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, thirty
percent (30%).


(p)“Additional Accelerated Purchase Share Volume Maximum” means, with respect to
an Additional Accelerated Purchase made pursuant to Section 2(d) hereof, a
number of shares of Common Stock equal to (i) the applicable Additional
Accelerated Purchase Share Amount properly directed by the Company to be
purchased by the Investor in the applicable Additional Accelerated Purchase
Notice for such Additional Accelerated Purchase, divided by (ii) the Additional
Accelerated Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction)


(q)“Alternate Adjusted Regular Purchase Share Limit” means, with respect to a
Regular Purchase made pursuant to Section 2(b) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, Two Million Dollars ($2,000,000).


(r)“Available Amount” means, initially, Twenty Million Dollars ($20,000,000) in
the aggregate, which amount shall be reduced by the Purchase Amount each time
the Investor purchases Purchase Shares pursuant to Section 2 hereof.


(s)“Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Securities issued
pursuant to this Agreement.


(t)“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.


(u)“Base Price” means a price per Purchase Share equal to the sum of (i) the
Signing Market Price and (ii) $0.0136 (subject to adjustment for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement).


(v)“Base Prospectus” means the Company’s final base prospectus, dated May 9,
2017, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.


(w)“Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.


(x)“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


(y)“Closing Sale Price” means, for any security as of any date, the last closing
sale price for such security on the Principal Market as reported by the
Principal Market.


(z)“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.


(aa)“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


(ab)“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.


(ac)“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.


(ad)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


(ae)“Floor Price” means $0.25, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $0.25.


(af)“Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(b) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(b) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.


(ag)“Initial Prospectus Supplement” means the prospectus supplement of the
Company relating to the Securities, including the accompanying Base Prospectus,
to be prepared and filed by the Company with the SEC pursuant to Rule 424(b)
under the Securities Act and in accordance with Section 5(a) hereof, together
with all documents and information incorporated therein by reference.


(ah)“Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted primarily
from (A) any change in the United States or foreign economies or securities or
financial markets in general that does not have a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, (B) any change that generally
affects the industry in which the Company and its Subsidiaries operate that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, (C) any change arising in connection with earthquakes, hostilities,
acts of war, sabotage or terrorism or military actions or any escalation or
material worsening of any such hostilities, acts of war, sabotage or terrorism
or military actions existing as of the date hereof, (D) any action taken by the
Investor, its affiliates or its or their successors and assigns with respect to
the transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (F) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.


(ai)“Maturity Date” means the first day of the month immediately following the
thirty-six (36) month anniversary of the Commencement Date.


(aj)“PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
fifth (5th) Business Day immediately prior to the filing of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration Rights Agreement of even
date herewith between the Company and the Investor (the “Registration Rights
Agreement”)), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).


(ak)“Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.


(al)“Principal Market” means The Nasdaq Global Select Market (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on The Nasdaq Global Market, The
Nasdaq Capital Market, the New York Stock Exchange, the NYSE American, the NYSE
Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated by the OTC Markets
Group, Inc. (or any nationally recognized successor to any of the foregoing),
then the “Principal Market” shall mean such other market or exchange on which
the Company’s Common Stock is then listed or traded.


(am)“Prospectus” means the Base Prospectus, as supplemented by any Prospectus
Supplement (including the Initial Prospectus Supplement), including the
documents and information incorporated by reference therein.


(an)“Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.


(ao)“Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Accelerated Purchase made hereunder, as
applicable, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.


(ap)“Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(a) hereof, the Business Day on which the Investor receives, after 4:00
p.m., Eastern time, but prior to 5:00 p.m., Eastern time, on such Business Day,
a valid Regular Purchase Notice for such Regular Purchase in accordance with
this Agreement.


(aq)“Purchase Price” means, with respect to any Regular Purchase made pursuant
to Section 2(a) hereof, the lower of: (i) the lowest Sale Price on the
applicable Purchase Date for such Regular Purchase and (ii) the arithmetic
average of the three (3) lowest Closing Sale Prices for the Common Stock during
the ten (10) consecutive Business Days ending on the Business Day immediately
preceding such Purchase Date for such Regular Purchase (in each case, to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement).


(ar)“Registration Statement” means the effective registration statement on Form
S-3 (Commission File No. 333-215464) filed by the Company with the SEC pursuant
to the Securities Act for the registration of shares of its Common Stock,
including the Securities, and certain other securities of the Company, as such
Registration Statement has been or may be amended and supplemented from time to
time, including all documents filed as part thereof or incorporated by reference
therein, and including all information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430B of the Securities Act, including any
comparable successor registration statement filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities.


(as)“Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the applicable Purchase Date for such Regular Purchase.


(at)“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.


(au)“SEC” means the U.S. Securities and Exchange Commission.


(av)“Securities” means, collectively, the Purchase Shares and the Commitment
Shares.


(aw)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.


(ax)“Signing Market Price” means $0.473, representing the consolidated closing
bid price of the Common Stock on The Principal Market on the date of this
Agreement.


(ay)“Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.


(az)“Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto and the Registration Rights Agreement and the
schedules and exhibits thereto.


(ba)“Transfer Agent” means American Stock Transfer & Trust Company, or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.


(bb)“VWAP” means in respect of an Accelerated Purchase Date and an Additional
Accelerated Purchase Date, as applicable, the volume weighted average price of
the Common Stock on the Principal Market, as reported on the Principal Market.
 


2.    PURCHASE OF COMMON STOCK.
Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in the Company’s
sole and absolute discretion, and the Investor has the obligation to purchase
from the Company, Purchase Shares as follows:
(a)Initial Purchase. Upon the satisfaction of the conditions set forth in
Sections 7 and 8 hereof (the “Commencement” and the date of satisfaction of such
conditions the “Commencement Date”), the Investor shall purchase US$1,000,000.00
worth of Purchase Shares at a price equal to 110% of the Closing Sale Price on
the day prior to the Commencement Date (such purchase the “Initial Purchase” and
such Purchase Shares, the “Initial Purchase Shares”). Upon issuance and payment
therefor as provided herein, such Initial Purchase Shares shall be validly
issued and fully paid and non-assessable. Thereafter, the purchase and sale of
the Purchase Shares hereunder shall occur from time to time upon written notices
by the Company to the Investor on the terms and conditions as set forth herein.
(b)Commencement of Regular Sales of Common Stock. Beginning one (1) Business Day
following the Commencement Date and thereafter, the Company shall have the
right, but not the obligation, to direct the Investor, by its delivery to the
Investor of a Regular Purchase Notice from time to time, to purchase up to Two
Hundred Thousand (200,000) Purchase Shares, subject to adjustment as set forth
below in this Section 2(b) (such maximum number of Purchase Shares, as may be
adjusted from time to time, the “Regular Purchase Share Limit”), at the Purchase
Price on the Purchase Date (each such purchase a “Regular Purchase”); provided,
however, that (i) the Regular Purchase Share Limit shall be increased to Two
Hundred Twenty-Five Thousand (225,000) Purchase Shares, if the Closing Sale
Price of the Common Stock on the applicable Purchase Date is not below $2.00,
and (ii) the Regular Purchase Share Limit shall be increased to Two Hundred
Fifty Thousand (250,000) Purchase Shares, if the Closing Sale Price of the
Common Stock on the applicable Purchase Date is not below $3.00 (all of which
share and dollar amounts shall be appropriately proportionately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction; provided that if, after giving effect to the full
proportionate adjustment to the Regular Purchase Share Limit therefor, the Fully
Adjusted Regular Purchase Share Limit then in effect would cause the Company to
deliver to the Investor a Regular Purchase Notice hereunder for a Purchase
Amount (calculated by multiplying (X) the number of Purchase Shares equal to the
Fully Adjusted Regular Purchase Share Limit, by (Y) the Purchase Price per
Purchase Share covered by such Regular Purchase Notice on the applicable
Purchase Date therefor) equal to or greater than Two Million Dollars
($2,000,000), the Regular Purchase Share Limit for such Regular Purchase Notice
shall not be fully adjusted to equal the applicable Fully Adjusted Regular
Purchase Share Limit, but rather the Regular Purchase Share Limit for such
Regular Purchase Notice shall be adjusted to equal the applicable Alternate
Adjusted Regular Purchase Share Limit as of the applicable Purchase Date for
such Regular Purchase Notice). If the Company delivers any Regular Purchase
Notice for a Purchase Amount in excess of the limitations contained in the
immediately preceding sentence, such Regular Purchase Notice shall be void ab
initio to the extent of the amount by which the number of Purchase Shares set
forth in such Regular Purchase Notice exceeds the number of Purchase Shares
which the Company is permitted to include in such Regular Purchase Notice in
accordance herewith, and the Investor shall have no obligation to purchase such
excess Purchase Shares in respect of such Regular Purchase Notice; provided,
however, that the Investor shall remain obligated to purchase the number of
Purchase Shares which the Company is permitted to include in such Regular
Purchase Notice. The Company may deliver a Regular Purchase Notice to the
Investor as often as every Business Day, so long as the Company has not breached
its obligation to deliver Purchase Shares for the most recent prior Regular
Purchase. Notwithstanding the foregoing, the Company shall not deliver a Regular
Purchase Notice to the Investor (i) on any Purchase Date that the Closing Sale
Price of the Common Stock is less than the Floor Price or (ii) during the PEA
Period.


(c)     Accelerated Purchases. Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(b) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”). The Company may deliver an Accelerated Purchase Notice to the
Investor only on a Purchase Date on which (i) the Company also properly
submitted a Regular Purchase Notice providing for a Regular Purchase of a number
of Purchase Shares not less than the Regular Purchase Share Limit then in effect
on such Purchase Date in accordance with this Agreement (including, without
limitation, giving effect to any automatic increase to the Regular Purchase
Share Limit as a result of the Closing Sale Price of the Common Stock exceeding
certain thresholds set forth in Section 2(b) above on such Purchase Date and any
other adjustments to the Regular Purchase Share Limit, in each case pursuant to
Section 2(b) above) and (ii) the Closing Sale Price of the Common Stock is not
less than the Accelerated Purchase Floor Price. If the Company delivers any
Accelerated Purchase Notice directing the Investor to purchase an amount of
Purchase Shares that exceeds the Accelerated Purchase Share Amount that the
Company is then permitted to include in such Accelerated Purchase Notice, such
Accelerated Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Accelerated Purchase
Notice exceeds the Accelerated Purchase Share Amount that the Company is then
permitted to include in such Accelerated Purchase Notice (which shall be
confirmed in an Accelerated Purchase Confirmation), and the Investor shall have
no obligation to purchase such excess Purchase Shares in respect of such
Accelerated Purchase Notice; provided, however, that the Investor shall remain
obligated to purchase the Accelerated Purchase Share Amount which the Company is
permitted to include in such Accelerated Purchase Notice. No later than 10:00
a.m., Eastern Time, on the Business Day immediately following each Accelerated
Purchase Date for an Accelerated Purchase, the Investor will provide to the
Company a written confirmation of such Accelerated Purchase setting forth the
applicable Accelerated Purchase Share Amount and Accelerated Purchase Price for
such Accelerated Purchase (each, an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices during the PEA Period.
(d)     Additional Accelerated Purchases.  Subject to the terms and conditions
of this Agreement, beginning one (1) Business Day following the Commencement
Date and thereafter, in addition to purchases of Purchase Shares as described in
Section 2(b) and Section 2(c) above, the Company shall also have the right, but
not the obligation, to direct the Investor, by its timely delivery to the
Investor of an Additional Accelerated Purchase Notice on an Additional
Accelerated Purchase Date in accordance with this Agreement, to purchase the
applicable Additional Accelerated Purchase Share Amount at the applicable
Additional Accelerated Purchase Price therefor in accordance with this Agreement
(each such purchase, an “Additional Accelerated Purchase”). The Company may
deliver multiple Additional Accelerated Purchase Notices to the Investor on an
Additional Accelerated Purchase Date; provided, however, that the Company may
deliver an Additional Accelerated Purchase Notice to the Investor only (i) on a
Business Day that is also the Accelerated Purchase Date for an Accelerated
Purchase with respect to which the Company properly submitted to the Investor an
Accelerated Purchase Notice in accordance with this Agreement on the applicable
Purchase Date for a Regular Purchase of a number of Purchase Shares not less
than the Regular Purchase Share Limit then in effect in accordance with this
Agreement (including, without limitation, giving effect to any automatic
increase to the Regular Purchase Share Limit as a result of the Closing Sale
Price of the Common Stock exceeding certain thresholds set forth in Section 2(b)
above on such Purchase Date and any other adjustments to the Regular Purchase
Share Limit, in each case pursuant to Section 2(b) above), (ii) if the Closing
Sale Price of the Common Stock on the Business Day immediately preceding the
Business Day on which such Additional Accelerated Purchase Notice is delivered
is not less than the Additional Accelerated Purchase Floor Price, and (iii) if
all Purchase Shares subject to all prior Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases, including, without limitation,
those that have been effected on the same Business Day as the applicable
Additional Accelerated Purchase Date with respect to which the applicable
Additional Accelerated Purchase relates, have theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement. If the Company
delivers any Additional Accelerated Purchase Notice directing the Investor to
purchase an amount of Purchase Shares that exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement, such Additional Accelerated Purchase Notice shall be void ab initio
to the extent of the amount by which the number of Purchase Shares set forth in
such Additional Accelerated Purchase Notice exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement (which shall be confirmed in an Additional Accelerated Purchase
Confirmation (defined below)), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Additional Accelerated
Purchase Notice; provided, however, that the Investor shall remain obligated to
purchase the Additional Accelerated Purchase Share Amount which the Company is
permitted to include in such Additional Accelerated Purchase Notice; and
provided, further, however, that the parties may mutually agree to increase the
Additional Accelerated Purchase Share Amount applicable to any Additional
Accelerated Purchase, and all of the Purchase Shares subject to such increased
Additional Accelerated Purchase shall be purchased by the Investor at the
Additional Accelerated Purchase Price for such increased Additional Accelerated
Purchase in accordance with this Agreement. Within one (1) Business Day after
completion of each Additional Accelerated Purchase Date, the Investor will
provide to the Company a written confirmation of each Additional Accelerated
Purchase on such Additional Accelerated Purchase Date setting forth the
applicable Additional Accelerated Purchase Share Amount and Additional
Accelerated Purchase Price for each such Additional Accelerated Purchase on such
Additional Accelerated Purchase Date (each, an “Additional Accelerated Purchase
Confirmation”).
(e)     Payment for Purchase Shares.   The Investor shall pay to the Company the
price for the Initial Purchase Shares pursuant to Section 2(a) via wire transfer
of immediately available funds on the same Business Day that the Investor
receives the Initial Purchase Shares as DWAC Shares, if such Initial Purchase
Shares are so received by the Investor before 1:00 p.m., Eastern time, or, if
such Initial Purchase Shares are so received by the Investor after 1:00 p.m.,
Eastern time, the next Business Day. For each Regular Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Regular Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the same Business Day that the Investor
receives such Purchase Shares, if such Purchase Shares are received by the
Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase and each Additional Accelerated Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Accelerated Purchase and Additional Accelerated Purchase,
respectively, as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares, if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. If the Company or
the Transfer Agent shall fail for any reason or for no reason to electronically
transfer any Purchase Shares as DWAC Shares in respect of the Initial Purchase,
or with respect to any Regular Purchase, Accelerated Purchase or Additional
Accelerated Purchase (as applicable) within two (2) Business Days following the
receipt by the Company of the price for the Initial Purchase Shares pursuant to
Section 2(a), Purchase Price, Accelerated Purchase Price or Additional
Accelerated Purchase Price, respectively, therefor in compliance with this
Section 2(e), and if on or after such Business Day the Investor purchases (in an
open market transaction) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of such Purchase Shares that the Investor anticipated
receiving from the Company in respect of such Initial Purchase, Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase (as
applicable), then the Company shall, within two (2) Business Days after the
Investor’s request, either (i) pay cash to the Investor in an amount equal to
the Investor’s total purchase price (including customary brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Cover Price”), at
which point the Company’s obligation to deliver such Purchase Shares as DWAC
Shares shall terminate, or (ii) promptly honor its obligation to deliver to the
Investor such Purchase Shares as DWAC Shares and pay cash to the Investor in an
amount equal to the excess (if any) of the Cover Price over the total Purchase
Amount paid by the Investor pursuant to this Agreement for all of the Purchase
Shares to be purchased by the Investor in connection with such purchases.  The
Company shall not issue any fraction of a share of Common Stock upon the Initial
Purchase or any Regular Purchase, Accelerated Purchase or Additional Accelerated
Purchase.  If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common
Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.
(f)    Compliance with Rules of Principal Market.
(i)    Exchange Cap. Subject to Section 2(g)(ii) below, the Company shall not
issue or sell any shares of Common Stock pursuant to this Agreement, and the
Investor shall not purchase or acquire any shares of Common Stock pursuant to
this Agreement, to the extent that after giving effect thereto, the aggregate
number of shares of Common Stock that would be issued pursuant to this Agreement
would exceed the maximum number of shares of Common Stock that the Company may
issue pursuant to this Agreement and the transactions contemplated hereby
(taking into account all shares of Common Stock issued or issuable pursuant to
any transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The
Principal Market) without (A) breaching the Company’s obligations under the
applicable rules of The Principal Stock Market or (B) obtaining stockholder
approval under the applicable rules of the Principal Market (which maximum
number of shares is 12,651,640, representing 19.99% of the shares of Common
Stock outstanding on the date of this Agreement) (the “Exchange Cap”), unless
and until the Company elects to solicit stockholder approval of the transactions
contemplated by this Agreement and the stockholders of the Company have in fact
approved the transactions contemplated by this Agreement in accordance with the
applicable rules and regulations of the Principal Market, and the Certificate of
Incorporation and Bylaws of the Company. For the avoidance of doubt, the Company
may, but shall be under no obligation to, request its stockholders to approve
the transactions contemplated by this Agreement; provided, that if stockholder
approval is not obtained in accordance with this Section 2(f)(i), the Exchange
Cap shall be applicable for all purposes of this Agreement and the transactions
contemplated hereby at all times during the term of this Agreement (except as
set forth in Section 2(f)(ii) below).
(ii)    At-Market Transaction. Notwithstanding Section 2(f)(i) above, the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(f)(i) is obtained).
(iii)    General. The Company shall not issue any Securities pursuant to this
Agreement if such issuance would reasonably be expected to result in (A) a
violation of the Securities Act or Canadian Securities Laws or (B) a breach of
the rules and regulations of the Principal Market. The provisions of this
Section 2(f) shall be implemented in a manner otherwise than in strict
conformity with the terms hereof only if necessary to ensure compliance with the
Securities Act, Canadian Securities Laws and the rules and regulations of the
Principal Stock Market.
(g)    Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”); provided that, if such Beneficial Ownership
Limitation is reached due, in part, to purchases of Common Stock by the Investor
other than from the Company, the Investor shall dispose of such shares purchased
other than from the Company to the extent necessary to permit the Company to
issue Common Stock to the Investor pursuant to this Agreement. Upon the written
or oral request of the Investor, the Company shall promptly (but not later than
24 hours) confirm orally or in writing to the Investor the amount of shares of
Common Stock then outstanding. The Investor and the Company shall each cooperate
in good faith in the determinations required hereby and the application hereof.
The Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.
3.    INVESTOR'S REPRESENTATIONS AND WARRANTIES.
The Investor represents and warrants to the Company that as of the Execution
Date and as of the Commencement Date:


(a)    Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.


(b)    Accredited Investor Status. The Investor is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.


(c)    Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.


(d)    No Governmental Review. The Investor understands that no federal, state
or provincial agency or any other government or governmental agency has passed
on or made any recommendation or endorsement of the Securities or the fairness
or suitability of an investment in the Securities nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.


(e)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.


(f)    Residency. The Investor’s principal place of business is in the State of
Illinois.


(g)    No Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.


4.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Investor that as of the Execution
Date and as of the Commencement Date:


(a)    Organization and Qualification. The Company and each of its Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any of its Subsidiaries is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.  Except as otherwise
disclosed to the Investor in writing, the Company has no Subsidiaries except as
set forth on Exhibit 21.1 to the Company’s Report on Form 10-K for the period
from January 1, 2017 to December 31, 2017 filed with the SEC on March 9, 2018.


(b)    Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents to which it is a
party, and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Commitment Shares (as defined below in Section 5(e)) and the reservation for
issuance and the issuance of the Purchase Shares issuable under this Agreement,
have been duly authorized by the Company's Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (iii) this Agreement has been, and each other Transaction
Document required to be delivered on the Commencement Date shall be, on the
Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. Except as set forth in this Agreement, no other approvals
or consents of the Company’s Board of Directors, any authorized committee
thereof, and/or stockholders is necessary under applicable laws, and the
Certificate of Incorporation and Bylaws of the Company, to authorize the
execution and delivery of this Agreement or any of the transactions contemplated
hereby, including, but not limited to, the issuance of the Commitment Shares and
the issuance and sale of the Purchase Shares.


(c)    Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth in the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2018.  Except as disclosed in the SEC Documents (as
defined below), (i) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) other than equity awards granted pursuant to the Company’s
equity compensation plans since September 30, 2018, there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act, (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  The Company has furnished to the Investor true and
correct copies of (A) the Company's certificate of incorporation, as amended and
as in effect on the date hereof (the "Certificate of Incorporation"), (B) the
Company's Bylaws, as amended and as in effect on the date hereof (the "Bylaws"),
and (C) summaries of the material terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto, which in the case of
this clause (C), are not disclosed in any SEC Document or filed as an exhibit
thereto.


(d)    Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  Upon issuance in accordance with the
terms and conditions of this Agreement, the Commitment Shares (as defined below
in Section 5(e)) shall be validly issued, fully paid and nonassessable and free
from all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.


(e)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which would not reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively.  Neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations or amendments that would
not reasonably be expected to have a Material Adverse Effect.  The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, ordinance or regulation of any governmental
entity, except for possible violations, the sanctions for which either
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.  Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws and
the rules and regulations of the Principal Market, the Company is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof.  Except as set forth elsewhere in this
Agreement, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date.  


(f)    SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC under the Exchange Act, including pursuant to Section 13(a)
or 15(d) thereof, and under the Securities Act, in each case during the 12-month
period immediately preceding the date of this Agreement (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Documents”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Documents prior to the expiration of any such
extension.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable. None of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements are subject to normal year-end audit adjustments and
exclude certain footnotes required by GAAP, and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.   The SEC has not commenced any
enforcement proceedings against the Company or any of its Subsidiaries.


(g)    Absence of Certain Changes. Except as disclosed in the SEC Documents,
since December 31, 2017, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries. Except as described in the SEC Documents, no
dispute between the Company and any third party exists or, to the knowledge of
the Company, is threatened or imminent that would reasonably be expected to have
a Material Adverse Effect. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.


(h)    Absence of Litigation. Except as set forth in the SEC Documents, there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against or affecting the Company, the Common Stock or any of the Company’s or
its Subsidiaries’ officers or directors in their capacities as such, which would
reasonably be expected to have a Material Adverse Effect.


(i)    Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.


(j)    No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.


(k)    Intellectual Property Rights. Except as set forth in the SEC Documents,
to the Company’s knowledge, the Company and its Subsidiaries own or possess
adequate rights or licenses to use all material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. None of the Company’s material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, government authorizations, trade
secrets or other intellectual property rights have expired or terminated, or, by
the terms and conditions thereof, could expire or terminate within two years
from the date of this Agreement. The Company and its Subsidiaries do not have
any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and
except as set forth in the SEC Documents, there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its Subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement,
which would reasonably be expected to have a Material Adverse Effect.


(l)    Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(m)    Title.  Except as set forth in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and its Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.


(n)    Insurance. Except as set forth in the SEC Documents, the Company and each
of its Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be adequate to protect the Company and its
Subsidiaries and their respective businesses. Neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a
reasonable cost as may be necessary to continue its business.


(o)    Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.


(p)    Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and for which adequate reserves have been taken, and except as would not,
individually or in the aggregate, have a Material Adverse Effect.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.


(q)    Transactions With Affiliates.  Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors) that is required to be disclosed as a related
party transaction pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act and is not disclosed.


(r)    Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.


(s)     Disclosure.   Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents that will be
timely publicly disclosed by the Company, the Company confirms that neither it
nor any other Person acting on its behalf has provided the Investor or its
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information which is not otherwise disclosed in
the Registration Statement or the SEC Documents.   The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company.  All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole, are true and correct in all material respects.  The
Company acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.


(t)    Foreign Corrupt Practices; Money Laundering Laws; Sanctions. Neither the
Company nor any of the Subsidiaries nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of the
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company and the
Subsidiaries have conducted their businesses in compliance with the FCPA and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith. The operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any applicable governmental
agency of jurisdictions where the Company or any of its Subsidiaries conducts
business, including, without limitation, Title 18 U.S. Code section 1956 and
1957, the Patriot Act, the Bank Secrecy Act, and any Executive order, directive
or regulation pursuant to the authority of any of the foregoing, or any orders
or licenses issued thereunder (collectively, the “Money Laundering Laws”), and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened. Neither the Company nor any of its
Subsidiaries, nor to the knowledge of the Company any of the directors, officers
or employees, agents, affiliates or representatives of the Company or its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
an individual or entity that is the subject of any sanctions administered or
enforced by the U.S. Department of Treasury's Office of Foreign Assets Control,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”); nor is the
Company or any of its Subsidiaries located, organized or resident in a country
or territory that is the subject of Sanctions (including, without limitation,
Cuba, Iran, North Korea, Syria and Crimea). Neither the Company nor any of its
Subsidiaries will, directly or indirectly, use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other individual or entity: (i) to fund or facilitate
any activities or business of or with any individual or entity or in any country
or territory that, at the time of such funding or facilitation, is the subject
of Sanctions or (ii) in any other manner that will result in a violation of
Sanctions by any individual or entity (including any individual or entity
participating in the offering, whether as underwriter, advisor, investor or
otherwise). For the past five years, neither the Company nor any of its
Subsidiaries has knowingly engaged in, and is not now knowingly engaged in, any
dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.


(u)    Registration Statement. The Company has prepared and filed the
Registration Statement with the SEC in accordance with the Securities Act. The
Registration Statement was declared effective by order of the SEC on May 9,
2017. The Registration Statement is effective pursuant to the Securities Act and
available for the issuance of the Securities thereunder. No stop order
suspending the effectiveness of the Registration Statement has been issued by
the U.S. Securities and Exchange Commission (the “Commission”), and no
proceeding for that purpose or pursuant to Section 8A of the Securities Act
against the Company or related to the offering of the Securities has been
initiated or, to the knowledge of the Company, threatened by the Commission. The
“Plan of Distribution” section of the Prospectus permits the issuance of the
Securities under the terms of this Agreement. At the time the Registration
Statement and any amendments thereto became effective, at the date of this
Agreement and at each deemed effective date thereof pursuant to Rule 430B(f)(2)
of the Securities Act, the Registration Statement and any amendments thereto
complied and will comply in all material respects with the requirements of the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Base
Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement in reliance
on General Instruction I.B.1. of Form S-3, and the SEC has not notified the
Company of any objection to the use of the form of the Registration Statement
pursuant to Rule 401(g)(1) of the Securities Act. The Company hereby confirms
that the issuance of the Securities to the Investor pursuant to this Agreement
would not result in non-compliance with the Securities Act or any of the General
Instructions to Form S-3. The Registration Statement, as of its effective date,
meets the requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities
Act. At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) of the Securities Act) relating to any of the
Securities, the Company was, and as of the date of this Agreement the Company
is, not an Ineligible Issuer (as defined in Rule 405 of the Securities Act).
 The Company has not distributed any offering material in connection with the
offering and sale of any of the Securities, other than the Registration
Statement or any amendment thereto, the Prospectus or any Prospectus Supplement
required pursuant to applicable law or the Transaction Documents. The Company
has not made and shall not make an offer relating to the Securities that would
constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act.


(v)    DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.


(w)     Accounting Controls; Sarbanes-Oxley. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Documents, there are no material weaknesses in
the Company’s internal controls. The Company’s auditors and the Audit Committee
of the Board of Directors of the Board have been advised of: (i) all
“significant deficiencies” and “material weaknesses” (each as defined by the
rules adopted by the SEC) in the design or operation of its internal control
over financial reporting which have adversely affected or are reasonably likely
to adversely affect the Company’s ability to record, process, summarize and
report financial information and (ii) to the knowledge of the Company, any
fraud, whether or not material, that involves management or other employees of
the Company and its Subsidiaries who have a significant role in the Company’s
internal controls. No relationship, direct or indirect, exists between or among
the Company, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company, on the other hand, which is required to
be described in the Registration Statement and the Prospectuses which is not so
described. The Company has not, directly or indirectly, extended or maintained
credit, or arranged for the extension of credit, or renewed an extension of
credit, in the form of a personal loan to or for any of its directors or
executive officers in violation of applicable laws, including Section 402 of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”).


(x)    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Investor shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section 4(x)
that may be due in connection with the transactions contemplated by the
Transaction Documents.
(y)    Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).
(z)    Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.
(aa)    No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
(bb)    Benefit Plans; Labor Matters. Each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements. Each stock option granted
under any stock option plan of the Company (each, a “Stock Plan”) was granted
with a per share exercise price no less than the market price per common share
on the grant date of such option in accordance with the rules of the Principal
Market, and no such grant involved any “back-dating” or similar practice with
respect to the effective date of such grant; each such option (i) was granted in
compliance in all material respects with applicable laws and with the applicable
Stock Plan(s), (ii) was duly approved by the Board of Directors (or a duly
authorized committee thereof) of the Company, and (iii) has been properly
accounted for in the Company's financial statements and disclosed, to the extent
required, in the Company's filings or submissions with the SEC, and the
Principal Market. No labor problem or dispute with the employees of the Company
exists or, to the knowledge of the Company, is threatened or imminent, except as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.


(cc)    Regulatory. Except as described in the SEC Documents, the Company and
each of its Subsidiaries: (A) is and at all times has been in material
compliance with all applicable U.S. and foreign statutes, rules, regulations, or
guidance applicable to Company and its Subsidiaries and the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product manufactured or distributed by the Company (“Applicable Laws”),
except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; (B) have not received any notice of adverse
finding, warning letter, untitled letter or other correspondence or notice from
the U.S. Food and Drug Administration or any other federal, state, or foreign
governmental authority having authority over the Company (“Governmental
Authority”) alleging or asserting material noncompliance with any Applicable
Laws or any licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required by any such Applicable
Laws (“Authorizations”); (C) possess all material Authorizations and such
material Authorizations are valid and in full force and effect and are not in
violation of any term of any such material Authorizations; (D) have not received
notice of any material claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations and have no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) have not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and the Company
has no knowledge that any such Governmental Authority is considering such
action; and (F) have filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or material
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission). To the Company's
knowledge, the studies, tests and preclinical and clinical trials conducted by
or on behalf of the Company were and, if still pending, are, in all material
respects, being conducted in accordance with experimental protocols, procedures
and controls pursuant to accepted professional scientific standards and all
applicable laws, including, without limitation, the United States Federal Food,
Drug and Cosmetic Act and the laws, rules and regulations of the Therapeutic
Products Directorate, the European Medicines Agency, the European Commission's
Enterprise Directorate General and the regulatory agencies within each Member
State granting Marketing Authorization through the Mutual Recognition Procedure
or any other federal, provincial, state, local or foreign governmental or
quasi-governmental body exercising comparable authority; the descriptions of the
results of such studies, tests and trials contained in the Prospectuses are
accurate and complete in all material respects and fairly present the data
derived from such studies, tests and trials; the descriptions in the SEC
Documents of the results of such clinical trials are consistent in all material
respects with such results and to the Company’s knowledge there are no other
studies or other clinical trials whose results are materially inconsistent with
or otherwise materially call into question the results described or referred to
in the Prospectuses; and the Company has not received any notices or
correspondence from any governmental authority requiring the termination,
suspension or material modification of any studies, tests or preclinical or
clinical trials conducted by or on behalf of the Company or its Subsidiaries.
The Company has concluded that it uses commercially reasonable efforts to
review, from time to time, the progress and results of the studies, tests and
preclinical and clinical trials and, based upon (i) the information provided to
the Company by the third parties conducting such studies, tests, preclinical
studies and clinical trials that are described in the Prospectuses and the
Company’s review of such information, and (ii) the Company’s actual knowledge,
the Company reasonably believes that the descriptions of the results of such
studies, tests, preclinical studies and clinical trials are accurate and
complete in all material respects.


(dd)    Absence of Schedules. In the event that at Closing, the Company does not
deliver any disclosure schedule contemplated by this Agreement, the Company
hereby acknowledges and agrees that each such undelivered disclosure schedule
shall be deemed to read as follows: “Nothing to Disclose”.


5.    COVENANTS.


(a)    Filing of Current Report and Initial Prospectus Supplement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a Current Report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, the Transaction
Documents (the “Current Report”). The Company further agrees that it shall,
within the time required under Rule 424(b) under the Securities Act, file with
the SEC the Initial Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act specifically relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents,
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rule 430B under the Securities Act, and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Registration Statement and the Prospectus as of
the date of the Initial Prospectus Supplement, including, without limitation,
information required to be disclosed in the section captioned “Plan of
Distribution” in the Prospectus. The Investor acknowledges that it will be
identified in the Initial Prospectus Supplement as an underwriter within the
meaning of Section 2(a)(11) of the Securities Act. The Company shall permit the
Investor to review and comment upon the Current Report and the Initial
Prospectus Supplement at least two (2) Business Days prior to their filing with
the SEC, the Company shall give due consideration to all such comments. The
Investor shall use provide any comments upon the Current Report and the Initial
Prospectus Supplement within one (1) Business Day from the date the Investor
receives the final pre-filing draft version thereof from the Company. The
Investor shall furnish to the Company such information regarding itself, the
Securities held by it and the intended method of distribution thereof, including
any arrangement between the Investor and any other Person relating to the sale
or distribution of the Securities, as shall be reasonably requested by the
Company in connection with the preparation and filing of the Current Report and
the Initial Prospectus Supplement, and shall otherwise cooperate with the
Company as reasonably requested by the Company in connection with the
preparation and filing of the Current Report and the Initial Prospectus
Supplement with the SEC.


(b)    Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Investor during the Registration Period, and shall
provide evidence of any such action so taken to the Investor.


(c)    Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall use commercial best efforts to
maintain, so long as any shares of Common Stock shall be so listed, such listing
of all such Securities from time to time issuable hereunder. The Company shall
use commercially reasonable efforts to maintain the listing of the Common Stock
on the Principal Market and shall comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market.  The
Company shall promptly provide to the Investor copies of any notices it receives
from the Principal Market regarding the continued eligibility of the Common
Stock for listing on the Principal Market; provided, however, that the Company
shall not be required to provide the Investor copies of any such notice that the
Company reasonably believes constitutes material non-public information and the
Company would not be required to publicly disclose such notice in any report or
statement filed with the SEC and under the Exchange Act or the Securities Act.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5(c).  The Company shall take all action
necessary to ensure that its Common Stock can be transferred electronically as
DWAC Shares.


(d)    Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that, beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.


(e)    Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall deliver to the
Transfer Agent the Irrevocable Transfer Agent Instructions and cause to be
issued to the Investor, immediately upon the execution of this Agreement, a
total of 354,430 shares of Common Stock (the “Commitment Shares”), subject to
the performance by the Investor of, and its compliance with, its obligations to
purchase the Initial Purchase Shares in the Initial Purchase upon the terms and
subject to the satisfactions of the conditions set forth in this Agreement, at
which time, for the avoidance of doubt, all of the Commitment Shares shall be
fully earned, whether or not any other Purchase Shares are purchased by the
Investor under this Agreement and irrespective of any subsequent termination of
this Agreement.
 
(f)    Due Diligence; Non-Public Information. During the term of this Agreement,
the Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate, and upon reasonable advance notice to the Company,
to perform reasonable due diligence on the Company during normal business hours.
The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor’s due diligence of the Company. Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. From and after the date of this
Agreement, the Company confirms that neither it nor any other Person acting on
its behalf shall provide the Investor or its agents or counsel with any
information that the Company believes constitutes material, non-public
information, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD under the Exchange Act. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, if the Investor is holding any Securities at the time of
the disclosure of material, non-public information, the Investor shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided (i) the Investor shall have first
provided notice to the Company that it believes it has received information that
constitutes material, non-public information, (ii) the Company shall have at
least 24 hours (provided this includes at least one full Business Day) to
publicly disclose such material, non-public information prior to any such
disclosure by the Investor or to demonstrate to the Investor why such
information does not constitute material non-public information, and (iii) if
the Investor and Investor’s counsel reasonably disagree with the Company’s
determination and the Company shall have failed to publicly disclose such
material, non-public information or to demonstrate to the Investor that such
information does not constitute material, non-public information within such
time period. The Investor shall not have any liability to the Company, any of
its Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.
    (g)     Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.
(h)    Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.
    
(i)     Effective Registration Statement; Current Prospectuses. Without limiting
Section 10 of the Registration Rights Agreement, the Company shall use its
reasonable best efforts to keep the Registration Statement effective pursuant to
Rule 415 promulgated under the Securities Act, and to keep the Registration
Statement and the Prospectus current and available for issuances and sales of
all of the Securities by the Company to the Investor, at all times until the
earlier of (i) the date on which the Investor shall have sold all the Securities
and no Available Amount remains under this Agreement and (ii) 180 days following
the earlier of (A) the Maturity Date and (B) the date of termination of this
Agreement (the "Registration Period"). The Company shall comply with all
applicable federal, state and foreign securities laws in connection with the
offer, issuance and sale of the Securities contemplated by the Transaction
Documents. Without limiting the generality of the foregoing, neither the Company
nor any of its officers, directors or affiliates will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which would reasonably be expected to cause
or result in, stabilization or manipulation of the price of any security of the
Company.


(j)    Compliance with Laws. The Company and each of its Subsidiaries shall
maintain, or cause to be maintained, all material permits, licenses and other
authorizations required by federal, state and local law in order to conduct
their businesses substantially as described in the SEC Documents, and the
Company and each of its Subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable laws, except where the failure
to maintain or be in compliance with such permits, licenses and authorizations
would not reasonably be expected to have a Material Adverse Effect. The Company
shall comply with all requirements imposed upon it by the Securities Act and the
Exchange Act and applicable U.S. state securities or “Blue Sky” laws as from
time to time may be in force in connection with the offer, issuance and sale of
the Securities contemplated by the Transaction Documents. The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor the Subsidiaries will be or become, at any time prior to the termination of
this Agreement, an “investment company,” as such term is defined in the
Investment Company Act, assuming no change in the SEC’s current interpretation
as to entities that are not considered an investment company. The Company and
the Subsidiaries will use their best efforts to comply with all effective
applicable provisions of the Sarbanes-Oxley Act and The Dodd–Frank Wall Street
Reform and Consumer Protection Act.


(k)    Use of Proceeds. The Company will use the net proceeds from the offering
contemplated hereby in all material respects as described in the Prospectuses in
the section entitled “Use of Proceeds.”


(l)    Aggregation.  From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would cause this offering
of the Securities by the Company to the Investor to be aggregated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated, unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.


(m)    Other Transactions. During the term of this Agreement, the Company shall
not enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents, including, without
limitation, the obligation of the Company to deliver the Purchase Shares and the
Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.


(n)    Limitation on Variable Rate Transactions.  From and after the date of
this Agreement until the earlier of (i) the Maturity Date and (ii) nine (9)
months following the termination of this Agreement, the Company and its
Subsidiaries shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction, other than in connection with an Exempt Issuance.
 The Investor shall be entitled to seek injunctive relief against the Company
and its Subsidiaries to preclude any such issuance, which remedy shall be in
addition to any right to collect damages, without the necessity of showing
economic loss and without any bond or other security being required. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any equity or debt securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock or Common Stock Equivalents either (A) at a conversion price, exercise
price, exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the Common Stock at any time after the
initial issuance of such equity or debt securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such equity or debt security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (including,
without limitation, any “full ratchet” or “weighted average” anti-dilution
provisions, but not including any standard anti-dilution protection for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction), (ii) issues or sells any equity or debt securities,
including without limitation, Common Stock or Common Stock Equivalents, either
(A) at a price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock (other than standard
anti-dilution protection for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction), or (B) that is subject to
or contains any put, call, redemption, buy-back, price-reset or other similar
provision or mechanism (including, without limitation, a “Black-Scholes” put or
call right, other than in connection with a “fundamental transaction”) that
provides for the issuance of additional equity securities of the Company or the
payment of cash by the Company, or (iii) enters into any agreement, including,
but not limited to, an “equity line of credit”, “at-the-market offering” or
other continuous offering or similar offering of Common Stock or Common Stock
Equivalents, whereby the Company may sell Common Stock or Common Stock
Equivalents at a future determined price. “Exempt Issuance” means the issuance
of (a) Common Stock, options or other equity incentive awards to employees,
officers, directors or vendors of the Company pursuant to any equity incentive
plan duly adopted for such purpose, by the Board of Directors or a majority of
the members of a committee of directors established for such purpose, (b) any
Securities issued to the Investor pursuant to this Agreement, (c) shares of
Common Stock, Common Stock Equivalents or other securities issued to the
Investor pursuant to any other existing or future contract, agreement or
arrangement between the Company and the Investor, (d) shares of Common Stock,
Common Stock Equivalents or other securities upon the exercise, exchange or
conversion of any shares of Common Stock, Common Stock Equivalents or other
securities held by the Investor at any time, (e) any securities issued upon the
exercise or exchange of or conversion of any Common Stock Equivalents issued and
outstanding on the date of this Agreement, provided that such securities Common
Stock Equivalents referred to in this clause (e) have not been amended since the
date of this Agreement to increase the number of such securities or Common Stock
underlying such securities or to decrease the exercise price, exchange price or
conversion price of such securities, (f) Common Stock Equivalents that are
convertible into, exchangeable or exercisable for, or include the right to
receive shares of Common Stock at a conversion price, exercise price, exchange
rate or other price (which may be below the then current market price of the
Common Stock) that is fixed at the time of initial issuance of such Common Stock
Equivalents (subject only to standard anti-dilution protection for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction), which fixed conversion price, exercise price, exchange
rate or other price shall not at any time after the initial issuance of such
Common Stock Equivalent be based upon or varying with the trading prices of or
quotations for the Common Stock or subject to being reset at some future date,
(g) securities issued pursuant to acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions approved by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, which acquisitions, divestitures, licenses, partnerships,
collaborations or strategic transactions can have a Variable Rate Transaction
component, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an asset in a business synergistic with the business of the
Company and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, or (h) Common Stock issued
pursuant to an “at-the-market offering” by the Company exclusively through a
registered broker-dealer acting as agent of the Company pursuant to a written
agreement between the Company and such registered broker-dealer.
6.    TRANSFER AGENT INSTRUCTIONS.


On the date of this Agreement, the Company shall issue to the Transfer Agent
irrevocable instructions to issue the Purchase Shares and the Commitment Shares
in accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). All Securities to be issued to or for the benefit of the
Investor pursuant to this Agreement shall be issued as DWAC Shares. The Company
warrants to the Investor that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 6 will be given by the Company to
the Transfer Agent with respect to the Securities, and the Securities shall
otherwise be freely transferable on the books and records of the Company.


7.
CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK.


The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:


(a)    The Investor shall have executed this Agreement and delivered the same to
the Company;


(b)    No stop order with respect to the Registration Statement shall be pending
or threatened by the SEC; and


(c)    The representations and warranties of the Investor shall be true and
correct in all material respects as of the Execution Date and as of the
Commencement Date as though made at that time.


8.
CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.



The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:


(a)    The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;


(b)    The Common Stock shall be listed or quoted on the Principal Market and
all Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing or quotation on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance;


(c)    The Investor shall have received the opinions of the Company's legal
counsel dated as of the Commencement Date substantially in the forms agreed to
prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;


(d)    The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties are qualified as to
materiality, in which case, such representations and warranties shall be true
and correct as so qualified) as of the Execution Date and as of the Commencement
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects as of such date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;


(e)    The Board of Directors of the Company shall have adopted resolutions in
connection with this Agreement and the transactions contemplated hereby which
shall be in full force and effect without any amendment or supplement thereto as
of the Commencement Date;


(f)    As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, the Purchase Shares and the Commitment
Shares;


(g)    The Irrevocable Transfer Agent Instructions shall have been delivered to
the Company’s Transfer Agent (or any successor transfer agent) and acknowledged
in writing by the Company and the Company’s Transfer Agent (or any successor
transfer agent), and the Commitment Shares required to be issued upon the
purchase of the Initial Purchase Shares in accordance with Section 5(e) hereof
shall have been issued directly to the Investor electronically as DWAC Shares;


(h)    The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;


(i)The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;


(J)    The Company shall have delivered to the Investor a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit B;


(k)    The Registration Statement shall continue to be effective and no stop
order with respect to the Registration Statement shall be pending or threatened
by the SEC. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which is sufficient to issue
to the Investor not less than (i) the full Available Amount worth of Purchase
Shares plus (ii) all of the Commitment Shares. The Current Report and the
Initial Prospectus Supplement each shall have been filed with the SEC, as
required pursuant to Section 5(a), and copies of the Prospectus shall have been
delivered to the Investor in accordance with the terms of the Registration
Rights Agreement. The Prospectus shall be current and available for issuances
and sales of all of the Securities by the Company to the Investor. Any other
Prospectus Supplements required to have been filed by the Company with the SEC
under the Securities Act at or prior to the Commencement Date shall have been
filed with the SEC within the applicable time periods prescribed for such
filings under the Securities Act. All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the SEC at or prior to the Commencement Date pursuant to the
reporting requirements of the Exchange Act shall have been filed with the SEC
within the applicable time periods prescribed for such filings under the
Exchange Act;


(l)    No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would reasonably be expected to become an Event of Default has
occurred;


(m)    All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;


(n)    No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, threatened or endorsed by any federal,
state, provincial, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;


(o)    No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and


(p)    The Company shall have provided the Investor with the information
requested by the Investor in connection with its due diligence requests in
accordance with the terms of Section 5(f) hereof.


9.
INDEMNIFICATION.



In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, relating to: (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
 document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, state securities or “Blue Sky” laws, or the rules and
regulations of the Principal Market in connection with the transactions
contemplated by the Transaction Documents by the Company or any of its
Subsidiaries, affiliates, officers, directors or employees, (e) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (f) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d), (e)
and (f) of this Section 9 shall not apply to any Indemnified Liabilities to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and agreed that the written information
set forth on Exhibit C attached hereto is the only written information furnished
to the Company by or on behalf of the Investor expressly for use in the Initial
Prospectus Supplement), if the Prospectus was timely made available by the
Company to the Investor pursuant to terms of the Transaction Documents, (III)
the indemnity contained in clauses (d), (e) and (f) of this Section 9 shall not
inure to the benefit of the Investor to the extent such Indemnified Liabilities
are based on a failure of the Investor to deliver or to cause to be delivered
the Prospectus made available by the Company, if such Prospectus was timely made
available by the Company pursuant to terms of the Transaction Documents, and if
delivery of the Prospectus would have cured the defect giving rise to such
Indemnified Liabilities, and (IV) the indemnity in this Section 9 shall not
apply to amounts paid in settlement of any claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law; provided
that no seller of Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Securities who was not guilty of fraudulent
misrepresentation.  Payment under this indemnification shall be made within
thirty (30) days from the date the Investor makes written request for it. A
certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to Investor;
provided that the Indemnitee shall undertake to repay any amount paid to it
hereunder if it is ultimately determined, by a final and non-appealable order of
a court of competent jurisdiction, that the Indemnitee is not entitled to be
indemnified against such Indemnified Liabilities by the Company pursuant to this
Agreement. If any action shall be brought against any Indemnitee in respect of
which indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.


10.    EVENTS OF DEFAULT.


An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:


(a)    the effectiveness of the Registration Statement registering the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order or similar order), the Registration Statement or any Prospectus is
unavailable for the sale by the Company to the Investor (or the resale by the
Investor) of any or all of the Securities to be issued to the Investor under the
Transaction Documents (including, without limitation, as a result of any failure
of the Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and any such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period,
subject to the terms of the Registration Rights Agreement;


(b)    the suspension of the Common Stock from trading or the failure of the
Common Stock to be listed on the Principal Market for a period of one (1)
Business Day, provided that the Company may not direct the Investor to purchase
any Common Stock during any such suspension;


(c)    the delisting of the Common Stock from The Nasdaq Global Select Market,
provided, however, that the Common Stock are not immediately thereafter trading
on the New York Stock Exchange, The Nasdaq Global Market, The Nasdaq Capital
Market, the NYSE MKT, the NYSE Arca, the OTC Bulletin Board or OTC Markets (or
nationally recognized successor to any of the foregoing);


(d)    the failure for any reason by the Transfer Agent to issue Purchase Shares
within three (3) Business Days after the applicable payment therefor;


(e)    the Company breaches any representation, warranty, covenant or other term
or condition under any Transaction Document if such breach would reasonably be
expected to have a Material Adverse Effect and except, in the case of a breach
of a covenant which is reasonably curable, only if such breach continues for a
period of at least five (5) Business Days after the Company receives notice of
such breach;


(f)    if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;


(g)    if the Company is at any time insolvent, or pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case, (iii)
consents to the appointment of a Custodian of it or for all or substantially all
of its property, or (iv) makes a general assignment for the benefit of its
creditors or is generally unable to pay its debts as the same become due;


(h)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;


(i)    if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or


(j)    if at any time after the Commencement Date, the Exchange Cap is reached
(to the extent the Exchange Cap is applicable pursuant to Section 2(e) hereof)
and the Company’s stockholders have not approved the transactions contemplated
by this Agreement in accordance with the applicable rules and regulations of The
NASDAQ Stock Market, any other Principal Market on which the Common Stock may be
listed or quoted after the date of this Agreement, the Certificate of
Incorporation and the Bylaws.


In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not
purchase any Common Stock under this Agreement.


11.    TERMINATION


This Agreement may be terminated only as follows:


(a)    If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.


(b)    In the event that the Commencement shall not have occurred on or before
December 31, 2018, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(c) or Section 8(d), as applicable, could not then be satisfied.


(c)     At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below in this Section 11). The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.


(d)    This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).


(e)    If for any reason or for no reason the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).


Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g), 10(h), 11(d) and 11(e), any termination of this Agreement
pursuant to this Section 11 shall be effected by written notice from the Company
to the Investor, or the Investor to the Company, as the case may be, setting
forth the basis for the termination hereof. The representations and warranties
and covenants of the Company and the Investor contained in Sections 3, 4, 5, and
6 hereof, the indemnification provisions set forth in Section 9 hereof and the
agreements and covenants set forth in Sections 10, 11 and 12, shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall (i) affect the Company’s or the Investor’s rights or obligations
under this Agreement with respect to pending Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases and the Company and the Investor
shall complete their respective obligations with respect to any pending Regular
Purchases, Accelerated Purchases and Additional Accelerated Purchases under this
Agreement or (ii) be deemed to release the Company or the Investor from any
liability for intentional misrepresentation or willful breach of any of the
Transaction Documents.


12.    MISCELLANEOUS.


(a)    Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.


(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)    Entire Agreement; Amendment. This Agreement supersedes all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter hereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents. No provision of this Agreement
may be amended other than by a written instrument signed by both parties hereto.


(f)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:


If to the Company:


Conformis, Inc.
600 Technology Park Drive
Billerica, MA 01821
Telephone:    781.345.8001
Facsimile:    781.345.0147
E-mail:        Paul.Weiner@conformis.com
Patricia.Davis@cconformis.com
Attention:     Paul S. Weiner, Chief Financial Officer
Patricia Davis, CLO and General Counsel


With a copy to (which shall not constitute notice or service of process):


Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Telephone:     617.526.6000
Facsimile:     617.526.5000
E-mail:        hal.leibowitz@wilmerhale.com
Attention:     Hal J. Leibowitz


If to the Investor:


Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Telephone:    312.822.9300
Facsimile:    312.822.9301
E-mail:        jscheinfeld@lpcfunds.com/jcope@lpcfunds.com
Attention:    Josh Scheinfeld/Jonathan Cope


With a copy to (which shall not constitute notice or service of process):


K&L Gates, LLP
200 South Biscayne Boulevard
Suite 3900
Miami, Florida 33131
Telephone:    305.539.3328
Facsimile:     305.358.7095
E-mail: clayton.parker@klgates.com/john.owens@klgates.com
Attention:    Clayton E. Parker, Esq./John D. Owens, III, Esq.


or at such other address, email address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or email account
containing the time, date, and recipient facsimile number or email address, as
applicable, and an image of the first page of such transmission or (C) provided
by a nationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.


(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.


(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.




(i)    Publicity.  The Company shall afford the Investor and its counsel with
the opportunity to review and comment upon, shall consult with the Investor and
its counsel on the form and substance of, and shall give reasonable
consideration to all such comments from the Investor or its counsel on, any
press release, SEC filing (other than any periodic report on Form 10-K or Form
10Q) or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.


(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k)    No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall not be
responsible for the payment of any fees or commissions, if any, of any
broker-dealer engaged by the Investor after the date of this Agreement in
connection with any resale of the Securities by the Investor. The Company shall
be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder engaged by the Company
relating to or arising out of the transactions contemplated hereby; provided,
however, that the Company shall not be responsible for the payment of any fees
or commissions, if any, of any financial advisor, placement agent, broker or
finder engaged by the Investor in connection with the transactions contemplated
hereby. The Company shall pay, and hold the Investor harmless against, any
liability, loss or expense (including, without limitation, reasonable attorneys'
fees and out of pocket expenses) arising in connection with any claim for fees
or commissions of any financial advisor, placement agent, broker or finder
engaged by the Company in connection with the transactions contemplated hereby.
The Investor shall pay, and hold the Company harmless against, any liability,
loss or expense (including, without limitation, attorneys' fees and out of
pocket expenses) arising in connection with any claim for fees or commissions of
any financial advisor, placement agent, broker or finder engaged by the Investor
in connection with the transactions contemplated hereby, including any resale of
the Securities by the Investor.


(l)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


(m)    Remedies, Other Obligations, Breaches and Injunctive Relief. The parties
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the parties under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of any party contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit any party’s right to pursue actual damages for any failure by the
other party to comply with the terms of this Agreement. The parties acknowledge
that a breach by any party of its obligations hereunder will cause irreparable
harm to the non-breaching party and that the remedy at law for any such breach
may be inadequate. The parties therefore agree that, in the event of any such
breach or threatened breach, the non-breaching party shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.


(n)    Enforcement Costs. If: (i) this Agreement is placed by the Investor in
the hands of an attorney for enforcement or is enforced by the Investor through
any legal proceeding; (ii) an attorney is retained to represent the Investor in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys' fees incurred after the date of this Agreement in
connection therewith if the Investor is the prevailing party in any such
proceeding, in addition to all other amounts due hereunder.


(o)    Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.


(p)    Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction effected with respect to the Common Stock.






* * * * *
IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the Execution Date.






THE COMPANY:


CONFORMIS, INC.






By: /s/ Paul S. Weiner .
Name: Paul S. Weiner
Title: Chief Financial Officer




INVESTOR:


LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ALEX NOAH INVESTORS, INC.
    
    


By: /s/ Jonathan Cope .
Name: Jonathan Cope
Title: President











    






EXHIBITS


Exhibit A
Form of Officer’s Certificate

Exhibit B
Form of Secretary’s Certificate

Exhibit C
Information About Investor Furnished to the Company



























EXHIBIT A


FORM OF OFFICER’S CERTIFICATE


This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of December 17, 2018,
(“Purchase Agreement”), by and between CONFORMIS, INC., a Delaware corporation
(the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”). Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Purchase Agreement.


The undersigned, ___________, ______________ of the Company, hereby certifies on
behalf of the Company as follows:


1.    I am the _____________ of the Company and make the statements contained in
this Certificate on behalf of the Company;


2.    The representations and warranties of the Company contained in the
Purchase Agreement are true and correct in all material respects (except to the
extent that any of such representations and warranties are qualified as to
materiality in the Purchase Agreement, in which case, such representations and
warranties are true and correct in all material respects as so qualified) as of
the date of the Purchase Agreement and as of the Commencement Date as though
made at that time (except for representations and warranties that speak as of a
specific date, in which case such representations and warranties are true and
correct in all material respects as of such date);


3.    The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date, to the extent not otherwise waived.


4.     The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.


IN WITNESS WHEREOF, I have hereunder signed my name on behalf of the Company on
this ___ day of ___________.


______________________
Name:
Title:


The undersigned as Secretary of CONFORMIS, INC., a Delaware corporation, hereby
certifies that ___________ is the duly elected, appointed, qualified and acting
________ of _________ and that the signature appearing above is a genuine
signature.


___________________________________
Secretary

EXHIBIT B


FORM OF SECRETARY’S CERTIFICATE


This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of December 17, 2018
(the “Purchase Agreement”), by and between CONFORMIS, INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”).
Terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Purchase Agreement.


The undersigned, ____________, Secretary of the Company, hereby certifies on
behalf of the Company as follows:


1.    I am the Secretary of the Company and make the statements contained in
this Secretary’s Certificate on behalf of the Company.


2.    Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Certificate of Incorporation and Bylaws, as amended
through the date hereof, and no action has been taken by the Company, its
directors, officers or stockholders, in contemplation of the filing of any
further amendment relating to or affecting such documents.


3.    Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions either duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout, or executed
by all directors in accordance with Delaware General Corporations Law. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.


4.    As of the date hereof, the authorized, issued and reserved capital stock
of the Company is as set forth on Exhibit D hereto.


IN WITNESS WHEREOF, I have hereunder signed my name on behalf of the Company on
this ___ day of ____________.


_________________________
Secretary




The undersigned as __________________ of CONFORMIS, INC., a Delaware
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting Secretary of CONFORMIS, INC. and that the signature
appearing above is a genuine signature.


___________________________________

EXHIBIT C




Information About The Investor Furnished To The Company By The Investor
Expressly For Use In Connection With Prospectuses




Information With Respect to Lincoln Park Capital


Immediately prior to the date of the Purchase Agreement, Lincoln Park Capital
Fund, LLC, beneficially owned 0 shares of Common Stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
Common Stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.











